Citation Nr: 0532754	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
including the question of propriety of an October 2003 
reduction from a 10 percent rating to a noncompensable 
rating.

2.  Entitlement to service connection for left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from January to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

(Consideration of the claim of service connection for left 
ankle disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1. In a July 1999 rating decision, the RO increased the 
assigned rating for hearing loss to 10 percent, effective 
March 30, 1999. 

2. Audiological findings in March 2002 show that the veteran 
had level I hearing in both ears.

3.  By a letter dated in July 2003, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation from 10 percent to noncompensably disabling.

4.  By a rating decision dated in October 2003 the RO reduced 
the rating for the veteran's hearing loss to noncompensably 
disabling, effective January 1, 2004.

5.  Audiological findings in June 2003 show that the veteran 
had level II hearing in the right ear and level I hearing in 
the left ear.




CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for hearing 
loss to noncompensably disabling was proper.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 4.85, 
4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2005).

2.  The criteria for a higher (compensable) evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2003 rating action, the RO proposed the reduction 
of the rating for the veteran's hearing loss from 10 percent 
to noncompensably disabling based on VA audiological findings 
contained in VA examinations of March 2002 and June 2003.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in July 2003.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

By a letter dated in October 2003, the RO informed the 
veteran of an October 2003 rating decision by which the RO 
reduced his rating for hearing loss to noncompensably 
disabling, effective January 1, 2004.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

The Board must next address whether VA has met its burden of 
proving that the reduction was warranted.  The veteran's 10 
percent rating for hearing loss was made effective on March 
30, 1999, and continued in effect until January 1, 2004.  
Because the evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions do not apply to disabilities that have not 
become stabilized and are likely to improve.  Reexaminations 
reflecting improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

The veteran's hearing loss in this case is evaluated under 
Diagnostic Code 6100 which pertains to evaluation of hearing 
impairment.

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  

In this case, the veteran underwent several VA audiometric 
examinations which are relevant to the reduction of his 
evaluation.  First, the veteran underwent an audiometric 
examination in March 2002 which revealed average pure tone 
hearing threshold levels (as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz), of 28 for the right ear and 44 for the left ear. 
Speech discrimination ability was 96 percent for the right 
ear and 92 percent for the left ear.  These findings are 
consistent with level I hearing for each ear.  Under the 
relevant criteria, if hearing acuity is level I for each ear, 
then a noncompensable disability rating is assigned for 
hearing loss.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.

On a VA audiometric examination conducted in June 2003, the 
average pure tone hearing threshold levels (as measured in 
the four frequencies cited above), were 33 for the right ear 
and 46 for the left ear.  Speech discrimination ability was 
88 percent for the right ear and 92 percent for the left ear.  
These findings correspond to level II and I hearing in the 
right and left ear, respectively.  A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is level II for the poorer ear and level I for the 
better ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.  
On neither examination did the veteran demonstrate an 
exceptional pattern of hearing loss that would warrant a 
different application of the rating criteria.  38 C.F.R. 
§ 4.86 (2005).  

Based on the above findings, the veteran's hearing loss 
warrants no more than a noncompensable disability rating.  As 
such, the Board finds that the evidence supported a rating 
reduction from 10 percent to noncompensably disabling.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990); 38 C.F.R. § 3.105(e).

For the reasons articulated above, a compensable rating is 
not now warranted.  Service connection for hearing loss was 
granted by way of a rating decision in April 1986.  The 
veteran was assigned a noncompensable rating.  The veteran's 
disability rating was increased to 10 percent by way of a 
July 1999 rating decision.  The veteran filed a claim for a 
higher rating in October 2001.  

As noted above, evaluations of defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2005).

A review of the March 2002 and June 2003 audiometric 
examinations reveals that the veteran's hearing is no worse 
than level II on the right and level I on the left.  As 
discussed above, this does not result in the award of a 
compensable rating.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann , 3 Vet. App. at 349.  There is no 
objective evidence of record to indicate that the application 
of the rating criteria, as established, is inadequate to rate 
the veteran's hearing loss disability.  38 C.F.R. § 3.321 
(2005).  Accordingly, the preponderance of the evidence is 
against the claim for a higher (compensable) rating.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
October 2001.  The veteran was informed that he should obtain 
and provide copies of treatment records, unless he desired 
the RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disability had worsened.  In a July 2003 rating 
action, the RO proposed the reduction of the rating for the 
veteran's hearing loss from 10 percent to noncompensably 
disabling based on VA audiological findings contained in VA 
examinations of March 2002 and June 2003.  The veteran was 
notified of the RO's intent to reduce the assigned rating by 
a letter dated in July 2003.  In that letter, the veteran was 
afforded the opportunity for a hearing and was given 60 days 
in which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded several VA examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claim for a higher 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  The veteran 
was afforded several VA examinations.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).  


ORDER

The evaluation of the veteran's service-connected hearing 
loss was properly reduced from 10 percent to a noncompensable 
rating, and a higher rating is not now warranted; the appeal 
of this issue is denied.


REMAND

Service medical records (SMRs) were associated with the 
claims file.  The SMRs reveal that the veteran was involved 
in an automobile accident while in service in February 1979.  
He reported pain in his left ankle after the accident.  The 
veteran had full range of motion in extension and a minimal 
decrease in dorsiflexion of the left ankle.  The veteran had 
soft tissue swelling over the lateral malleolus.  X-rays of 
the left ankle were within normal limits.  The veteran was 
diagnosed with a left ankle sprain.  The veteran was referred 
for an orthopedic consultation a few days after the accident.  
He was noted to have a sprained left foot with mid-tarsal 
tenderness and swelling.  X-rays were noted to be "okay."  
The examiner concluded that the veteran had a sprain.  The 
veteran's separation examination dated in July 1979 was 
negative for any reference to a left ankle disability.  

The veteran was granted service connection for a right ankle 
injury in April 1986.  The veteran now claims that his left 
ankle was either injured at the time of the automobile 
accident, or that his right ankle injury has caused a current 
left ankle disability.

Service connection may be granted for any injury or disease 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.

Service connection may also be awarded for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (§ 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).

Outpatient treatment records from VA reveal that the veteran 
had several episodes of left ankle pain and arthralgia since 
service.  The veteran was noted to have a history of gout and 
chronic cellulitis of both lower extremities.  

The veteran has not been afforded a VA examination for his 
claimed left ankle disability.  In order to determine whether 
the veteran has a left ankle disability and to determine the 
etiology of any such disability, a VA examination is 
required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any left ankle disability.  The 
examiner should provide an opinion 
as to the medical probabilities that 
any current left ankle disability 
was caused by the 1979 motor vehicle 
accident noted in the record, or is 
otherwise attributable to the 
veteran's period of military 
service.  An opinion should also be 
provided as to whether the veteran's 
service-connected right ankle injury 
either caused or made worse any 
diagnosed left ankle disability.  
All opinions should be set forth in 
detail and explained in the context 
of the record. 

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the claim.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen, 7 Vet. 
App. at 239.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


